Citation Nr: 0513075	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  98-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1966 to March 1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in an April 2000 decision, the Board denied an evaluation in 
excess of 10 percent for the veteran's service-connected 
chronic sinusitis with allergic sinusitis.  Thereafter, 
following a timely appeal of this decision to the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), the Court vacated the 
April 2000 Board decision and remanded the case to the Board 
in February 2001 for further action consistent with the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  Noting that relevant 
private medical evidence had been received by the Department 
of Veterans Affairs (VA) in July 2001, and that the veteran's 
representative had not waived the regional office (RO)'s 
initial review of the evidence, the Board remanded the claim 
to the RO in January 2002 for further procedural and 
evidentiary development, to include consideration of the 
VCAA.  

Thereafter, the RO took certain action pursuant to the 
Board's January 2002 remand and readjudicated the claim on 
appeal in a July 2002 supplemental statement of the case.  
The Board again denied the claim on appeal in a Board 
decision dated in October 2002.  The appellant filed a timely 
appeal of that decision.  Pursuant to a Joint Motion for 
Remand filed in October 2003, an October 2003 Order of the 
Court then vacated the October 2002 Board decision and again 
remanded the case to the Board for further action consistent 
with the VCAA.  

Thereafter, the Board then once again remanded the case in 
May 2004, noting that the October 2003 Joint Motion for 
Remand had found that the October 2002 Board decision had 
provided inadequate Reasons and Bases with respect to VA's 
asserted compliance with the notice provisions of the VCAA as 
to this claim and that the February 2002 VCAA notice letter 
that had been provided to the veteran was not sufficient.  
The Board finds that the action requested by the Board in its 
most recent remand has been accomplished to the extent 
possible, and that this matter is now ready for further 
appellate review.  



FINDINGS OF FACT

1.  The veteran's chronic sinusitis with allergic rhinitis is 
manifested by recurring episodes of a runny nose, sinus 
congestion, swelling, and headaches, with itchy and watery 
eyes.  

2.  The veteran's sinus disability is not severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence; it is not productive of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  There is also no evidence of surgical 
intervention and in applying both the "new" and "old" 
rating criteria for this disability, neither criteria are 
more favorable than the other.

3.  The chronic sinusitis with allergic rhinitis is not 
manifested by moderate crusting and ozena, and/or atrophic 
changes or massive crusting and marked ozena, with anosmia; 
polyps are also not shown.  In applying both the "new" and 
"old" rating criteria for this disability, neither criteria 
are more favorable than the other.  

4.  The chronic sinusitis with allergic rhinitis is 
manifested by symptoms in an unexceptional disability 
picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for sinusitis with allergic rhinitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.97, 
Diagnostic Codes 6501, 6510 (1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6522 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board initially finds that this matter has now been 
developed pursuant to the guidelines established in the VCAA.  
In this regard, the veteran has been notified on numerous 
occasions of his need to provide medical evidence that his 
service-connected chronic sinusitis with allergic rhinitis is 
more disabling than currently evaluated for the entire period 
since the establishment of service connection for this 
disability, effective from May 1993.

First, following the rating decision that established service 
connection for this disability in August 1997, the veteran 
was advised in the November 1998 statement of the case that 
the symptoms associated with this disorder did not meet the 
criteria for a 30 percent rating for chronic sinusitis or for 
a higher rating on an extraschedular basis.  The veteran was 
provided with the criteria applicable for this disorder 
effective from October 7, 1996.

Thereafter, pursuant to a Board remand dated in January 2002, 
the veteran was advised in a February 2002 letter from the RO 
that he needed to provide evidence showing that his chronic 
sinusitis with allergic rhinitis had worsened to an extent 
that it met the evaluation criteria for the next higher level 
for that particular disability.  The veteran was further 
advised of the evidence that VA would obtain on his behalf, 
and the information and evidence that the veteran could 
submit in support of his claim.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

A July 2002 supplemental statement of the case then advised 
the veteran that the additional evidence of record continued 
to reveal that the veteran was not entitled to more than a 10 
percent rating under the applicable criteria in effect since 
October 7, 1996 for both sinusitis and rhinitis, and that a 
higher rating on an extraschedular basis was still not 
justified.  

Thereafter, pursuant to another Board remand in May 2004, the 
veteran was provided with a June 2004 letter from the RO, 
which more specifically advised him of the type of medical 
evidence that was needed to justify a 30 percent rating for 
sinusitis and rhinitis prior to October 7, 1996, and the type 
of evidence that was needed for a 30 percent rating for these 
disorders after October 7, 1996.  The veteran was also again 
advised of the general requirement that he provide evidence 
that his disability had worsened in severity, the evidence 
that VA would obtain on his behalf, and the information and 
evidence that the veteran could submit in support of his 
claim.  Id.  

The Board observes that the RO's June 2004 letter to the 
veteran now identifies the type of evidence necessary to 
justify entitlement to a higher rating before and after 
October 7, 1996, but it does not specifically state that the 
veteran's claim is based on disagreement with the initial 
rating assigned, effective May 19, 1993, and that the veteran 
should provide evidence indicating entitlement to separate or 
staged ratings for different periods of time since May 19, 
1993, based on some change in the nature of the veteran's 
disability for any such separate or staged rating period.  
However, the Board finds that the clear implication of the 
RO's notice of the kind of evidence necessary before and 
after October 7, 1996, is that the veteran may be entitled to 
a higher rating for one period and not another.  In addition, 
in the Board's May 2004 remand, the Board utilized such 
language in its directive to the RO, and the veteran and his 
representative presumably have read the Board's remand.  
Thus, while the Board recognizes that the June 2004 letter 
does at least in part once again request evidence of 
worsening disability without further qualification, the Board 
finds that the letter and Board's remand together with a 
reasonable assumption of some input from the veteran's 
representative are sufficient for the Board to conclude that 
the veteran has been advised that in this case, he may 
provide evidence of entitlement to an increased rating at 
different points in time since the date service connection 
was established pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).

A July 2004 supplemental statement of the case then reviewed 
additional private treatment records dated in and after June 
1998, and concluded that based on the criteria in effect 
after October 7, 1997, the veteran's disability continued to 
be manifested by symptoms consistent with his current 10 
percent evaluation and that entitlement to an extraschedular 
rating was not indicated.  

Although the February 2002 and June 2004 VCAA notice letters 
were provided to the veteran long after the initial rating 
that assigned the 10 percent rating effective from May 1993, 
and did not specifically request that the appellant provide 
any evidence in the appellant's possession that pertained to 
the claim as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the RO has notified the veteran 
of the applicable law and regulations and neither the veteran 
nor his representative has contended that there are any 
missing pertinent records.

The veteran has also been furnished with multiple 
comprehensive VA medical examinations, including medical 
examination in March 2002, the results of which together with 
private and VA outpatient records permit the Board to 
appropriately assess the level of severity of the veteran's 
disability since the establishment of service connection 
effective May 19, 1993.  In addition, there is no indication 
that there are any outstanding treatment records that are not 
of record or that have not been adequately addressed in 
records and reports that are already of record.  

Consequently, the Board finds that remand for further notice 
or development in this matter is not required under the VCAA.

The veteran originally filed a claim of service connection 
for a "sinus condition" in July 1980.  The RO denied his 
claim in September 1980, holding that there was no showing of 
a chronic sinus condition during service, and that the record 
did not show post-service treatment for a sinus condition 
until March 1978.  The veteran did not appeal that decision.

In May 1993, the veteran filed a claim for a 
"sinusitis/rhinitis with associated headaches."  In a 
December 1993 decision, the RO continued the denial of the 
claim, holding that the evidence of record was insufficient 
to overcome the previous denial of service connection.  The 
veteran initiated a timely appeal of the December 1993 
decision.

The veteran subsequently appeared at a hearing before the RO 
in April 1994.  He testified that symptoms of his sinus 
disorder included sneezing, postnasal drip, drainage, and 
occasional watering and itching of his eyes.  He reported 
that his sinusitis symptoms recurred every three or four 
months, and included occasional headaches with swelling in 
the nasal area.

After transfer of the claims file to the Board for appellate 
review, the Board issued an April 1996 remand which held that 
new and material evidence had been submitted that warranted 
reopening the sinusitis claim.  The April 1996 remand 
directed the RO to obtain outstanding VA and private medical 
records, and afford the veteran VA otolaryngology 
examination.

Private medical records for the period of November 1990 to 
December 1996 indicate diagnoses of allergic rhinitis with 
sinusitis from November 1990 to September 1991 which was 
treated with medication.  These records further reflect that 
the veteran presented to the private treatments with 
complaints of an itchy and runny nose, with swelling and 
tearing in his eyes.  Objective examinations revealed clear 
nasal discharge and nasal mucosa that was pale and boggy.  In 
January 1992, the veteran complained that his allergies were 
not very well-controlled on Seldane, and his medication was 
changed.  In July 1992, the veteran complained of sinus 
drainage and increased headaches, and the assessment was 
sinusitis.  In May 1993, the veteran complained of nasal 
congestion.  In September 1993, the diagnosis was allergic 
rhinitis and there was another medication change.  From 
February to September 1994, the veteran was again evaluated 
for sinus symptoms.  

The veteran was referred to Dr. J. in September 1994, who 
evaluated the veteran at this time and indicated that nasal 
telescopic examination revealed no polyps, purulent material, 
or other findings.  A private report of X-ray examination in 
September 1994 reflects that the paranasal sinuses were free 
of opacification, with prominent inferior turbinates 
suggesting rhinitis.  At the end of the month, Dr. J. noted 
that the veteran had improved with new medication but had not 
received complete relief.  Prominent thickening of the nasal 
turbinates was also noted on computed tomography (CT) scan of 
the sinuses in November 1994.  Dr. J. discussed the results 
of the CT scan with the veteran at this time, noting that the 
paranasal sinuses were clear except for hypertrophied 
turbinates.  Dr. J. dismissed the veteran from his care.  In 
May 1995, the veteran's complaints included congestion and 
rhinorrhea, and examination of the sinuses revealed a 
slightly tender maxilla.  The diagnosis included sinusitis.  
In October 1995, the veteran complained of a runny nose and 
in March 1996, examination revealed boggy turbinates.  In 
December 1996, the veteran's complaints included rhinorrhea 
and sneezing, and examination revealed nasal mucosa that was 
swollen and pale.  

VA outpatient records dated in November 1995 reflect that the 
veteran presented with complaints of allergy and sinus 
problems "for [the] last few days," which were productive of 
nasal drainage.

The veteran was afforded VA nose and throat examination in 
November 1996.  He reported to the VA physician that he 
experienced a three to four day episode of sneezing, 
headaches, and a runny nose, with watery and itchy eyes every 
three to four months.  The VA physician noted that the right 
side of the veteran's nose felt congested and swollen, with 
blockage on the right.  His sinuses were noted as nontender, 
and the nostrils evidenced erythematous mucosa, with some 
swelling of his turbinates, and minimal discharge.  Discharge 
was noted as clear and not purulent.  Diagnoses were allergic 
rhinitis and history of chronic sinusitis.  The physician 
commented that the veteran appeared to be functioning 
normally between episodes, and the use of medication appeared 
to help alleviate the symptoms.

By an August 1997 rating decision, the RO awarded service 
connection for chronic sinusitis with allergic rhinitis, and 
a rating of 10 percent was assigned under Diagnostic Code 
6510.  The veteran filed a timely notice of disagreement with 
that decision, asserting that his sinus disability warranted 
a higher evaluation.

A private medical record dated in April 1997 reflects that 
the veteran presented with left sinus pressure and 
rhinorrhea.  A private medical record dated in March 1998 
indicates that the veteran complained of a left frontal 
headache of three days duration.  A tender left frontal sinus 
was found, and diagnosis was acute sinusitis.  

A record of VA outpatient treatment dated in May 1998 reveals 
that the veteran presented with a complaint of allergies 
"year round."  The veteran expressed that his medication 
provided only "50 [percent] help."  The VA examiner reported 
that anterior rhinoscopy revealed no polyps or purulent 
discharge.  It was also indicated that the veteran appeared 
to have allergic rhinitis.

The veteran was referred by VA for evaluation by a private 
physician, whose June 1998 medical report reflects results of 
mediated skin tests.  Diagnoses were seasonal allergic 
rhinitis; perennial allergic rhinitis; history of headaches, 
"probably vascular in nature;" and hypertension.  The 
physician recommended that the veteran would benefit from a 
program of immunotherapy.

VA outpatient records for the period of July 1998 to April 
2002 reflect that in July 1998, the veteran began receiving 
regular allergy injections and that in the middle of the 
month, he requested refill of his Vancenase inhaler and 
Fexofenadine.  In October 1998, the veteran reported that he 
was sneezing more than usual for the previous two days.  He 
also complained of feeling sleepy all the time with fatigue 
and tiredness over the previous week.  Examination revealed 
that the sinuses were nontender on palpation and that the 
nasal mucosa was slightly reddened.  The assessment included 
history of allergic sinusitis/rhinitis secondary to 
headaches.  In April 1999, the veteran indicated that he 
still felt tired but continued to take allergy antigen 
injections that reportedly helped him with his allergy 
symptoms.  The assessment included allergic sinusitis and 
headaches secondary to sinusitis.  In August 1999, the 
veteran indicated that he was still having headaches 
secondary to intermittent sinusitis.  The assessment included 
allergic sinusitis and headaches secondary to sinusitis.  In 
May 2000, the veteran reported that his allergy symptoms had 
improved since changing to weekly as opposed to biweekly 
allergy injections.

VA outpatient treatment records from October 2000 indicate 
that the veteran's headaches were about the same.  
Examination of the nostrils revealed that they were patent 
and that the nasal mucosa was somewhat swollen.  The 
assessment continued to include headache secondary to 
sinusitis.  In January 2001, the veteran reported that his 
allergies were better with biweekly shots.  In June 2001, it 
was noted that the veteran continued with biweekly allergy 
injections.  Examination at this time revealed swelling and 
hyperemia of the nasal mucosa.  

VA medical examination in March 2002 revealed that this 
examiner had evaluated the veteran previously in 1998, at 
which time he made the diagnosis of allergic rhinitis.  At 
that time, sinus X-rays revealed negative findings and the 
veteran was referred to an allergist for allergy care.  
Thereafter, the veteran reported being evaluated by another 
allergist and that he was now receiving allergy shots and 
taking an antihistamine.  He did not believe that the allergy 
shots were helping.  Apparently, the veteran had allergy 
systems throughout the entire year.  Rhinoscopy revealed 
congestion bilaterally but no symptoms of acute sinusitis.  
An available X-ray of the sinuses revealed negative findings.  
The diagnosis was allergic rhinitis.

Additional private treatment records for the period of June 
1998 to February 2004 were received in July 2004, and reflect 
that in June 1998, the veteran complained of nasal congestion 
and sneezing, which had been ongoing for years.  Examination 
at this time revealed a clear nose, but that his eyes were 
red and swollen.  An entry for 2002 reflects that the veteran 
had an adverse reaction following an allergy injection.  In 
early January 2003, the veteran complained of congestion and 
continued nasal allergic symptoms.  The assessment was 
allergic rhinitis.  In February 2004, the veteran reported 
for his yearly evaluation, complaining of clear drainage, 
itchy eyes, sneezing, and bloody mucous.  The assessment was 
allergic rhinitis. 


II.  Rating Criteria and Analysis

The Board would first point out that the VA Schedule for 
Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating disorders of the 
respiratory system.  The Board notes that 38 C.F.R. § 4.97 
was changed, effective October 7, 1996, and now includes new 
rating criteria for sinusitis, which may be found at 
Diagnostic Codes 6510 through 6514.  As noted above, the 
veteran requested that his application for service connection 
be reopened in May 1993, and amendments to the rating 
criteria for respiratory disorders became effective in 
October 1996.  Thus, the Board is obligated to evaluate the 
veteran's claim under both the "old" and "new" rating 
criteria.

The veteran's chronic sinusitis is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6510, which covers chronic 
pansinusitis.  Under the "old" version of Diagnostic Code 
6510, chronic pansinusitis with X-ray manifestations only, 
and with symptoms either mild or occasional, warranted a zero 
percent evaluation.  When moderate, with discharge or 
crusting or scabbing, and infrequent headaches, a 10 percent 
evaluation was warranted.  Severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warranted 
a 30 percent evaluation.  Postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations, is evaluated as 50 percent disabling.

Under the new version of Diagnostic Code 6510, a zero percent 
evaluation is warranted when sinusitis is detected by X-ray 
only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is provided 
when there is evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following 38 C.F.R. § 4.97, 
Diagnostic Code 6510 provides that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  

Regarding a rhinitis disability, under the rating criteria of 
38 C.F.R. § 4.97, Diagnostic Code 6501 in effect prior to 
October 7, 1996, a 10 percent rating was warranted for 
rhinitis if there was definite atrophy of intranasal 
structure, and moderate secretion.  A 30 percent rating was 
warranted if there was moderate crusting and ozena, and 
atrophic changes.  A 50 percent evaluation was warranted if 
there was massive crusting and marked ozena with anosmia.

Under the new rating criteria for rhinitis, now found under 
Diagnostic Code 6522, a 10 percent evaluation is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
with polyps.  The regulations provide that in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).  A 30 percent rating 
is the highest rating available under Diagnostic Code 6522.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the issue of entitlement to a rating in excess of 10 percent 
for sinusitis with allergic rhinitis is just such a case.  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  at 126.  On the other hand, where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for an increase based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
Having reviewed the case at hand, the Board is satisfied that 
the RO considered all evidence relevant to the rating 
criteria as to the issue on appeal.  Although the RO 
characterized this issue as an "increased rating," the 
adjudicative considerations set forth in Fenderson, supra, 
were satisfied by the RO's adjudicative process.

The evidence reflects that the veteran has complained of 
intermittent episodes of sinusitis and rhinitis with 
associated headaches, runny nose, and congestion as primary 
symptoms.  The most current VA and private clinical reports 
of record substantiate that the veteran has continued to 
experience symptoms of sinusitis with rhinitis on an ongoing 
but intermittent basis.  As noted above, anterior rhinoscopy 
of the paranasal sinuses conducted by a VA physician in May 
1998 did not reflect any polyps or purulent drainage.  None 
of the other pertinent medical evidence of record reveals the 
presence of polyps.  The remainder of the competent evidence 
of record reflects that his nasal discharge is clear and not 
purulent.  In this regard, while records since May 1998 
reflect regular allergy injections with varying degrees of 
relief, March 2002 VA examination conducted by the same 
examiner who evaluated the veteran previously in May 1998, 
reveals congestion bilaterally but no symptoms of acute 
sinusitis, and available X-rays of the sinuses revealed 
negative findings.

Based on the pertinent criteria listed above, the Board finds 
that a rating in excess of the currently assigned 10 percent 
for chronic sinusitis with allergic rhinitis continues to be 
unwarranted under the criteria in effect both prior to and 
after October 7, 1996.  Although the record suggests that the 
veteran experiences a runny nose, congestion, headaches, and 
itchy and watery eyes on a regular basis, the evidence is 
devoid of evidence establishing that his sinus disability is 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge, or crusting 
reflecting purulence that would warrant a 30 percent rating 
under Diagnostic Code 6510 (1996).  Similarly, competent 
evidence has not demonstrated that the veteran's sinus 
disability is productive of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting that would warrant a 30 percent rating under 
Diagnostic Code 6510 (2004).  Clearly, the symptoms of the 
veteran's chronic sinusitis with allergic rhinitis do not 
meet the criteria for a 50 percent rating under the "old" 
or "new" criteria of Diagnostic Code 6510, as there is no 
evidence of surgical intervention and the type of constant 
symptomatology necessary for a 50 percent evaluation under 
both the "old" and "new" criteria.  

In regard to the allergic rhinitis element of the veteran's 
disability, it must be recalled that chronic, atrophic 
rhinitis with moderate crusting and ozena, and atrophic 
changes, must be demonstrated to warrant an evaluation of 30 
percent under the criteria of former Diagnostic Code 6501 
(1996), and that a 50 percent rating required massive 
crusting and marked ozena, with anosmia.  The totality of 
evidence in this case is entirely negative for showing any 
crusting, ozena, or atrophic changes caused by the veteran's 
service connected sinus disability.  Thus, the Board finds 
that the symptoms of the veteran's rhinitis do not meet the 
criteria for a 30 or 50 percent rating under former 
Diagnostic Code 6501.

Further, as set forth by the legal criteria noted above, at a 
minimum, polyps must be demonstrated in order to warrant a 30 
percent disability rating under the current criteria found in 
Diagnostic Code 6522 (2004).  As the evidence in this case is 
devoid of any findings of polyps, a 30 percent evaluation 
under Diagnostic Code 6522 simply is not warranted.

Finally, the Board has also considered entitlement to a 
higher evaluation for this service-connected disability under 
38 C.F.R. § 3.321.  However, the Board cannot conclude that 
the disability picture as to this disability has been so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with his employment, 
as to prevent the use of the regular rating criteria.  
38 C.F.R. § 3.321.

Consideration has also been given to granting a separate 
compensable evaluation for rhinitis.  The new regulations, 
however, require a degree of nasal obstruction that is not 
documented in the medical records.  Therefore, a separate 10 
percent rating under the criteria of Diagnostic Code 6522 is 
not warranted.  Likewise, under the earlier Diagnostic Code 
6501, the criteria are not met because the record lacks 
findings of intranasal atrophy.  





ORDER

Entitlement to a rating in excess of 10 percent for chronic 
sinusitis with allergic rhinitis, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


